             Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                )
AMERICAN CIVIL LIBERTIES UNION,                 )
and AMERICAN CIVIL LIBERTIES                    )
UNION OF MASSACHUSETTS,                         )
                                                )
                           Plaintiffs,          )
                                                )   C.A. No. _____________________
                      v.                        )
                                                )
UNITED STATES DEPARTMENT OF                     )
JUSTICE, FEDERAL BUREAU OF                      )
INVESTIGATION, and DRUG                         )
ENFORCEMENT ADMINISTRATION,                     )
                                                )
                           Defendants.          )
                                                )

                                          COMPLAINT

                                         INTRODUCTION

     1.    This is an action for the production of public records pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552.

     2.    In January 2019, the American Civil Liberties Union and the American Civil

Liberties Union of Massachusetts (collectively, the “Plaintiffs”) submitted a FOIA request (the

“Request”) to the U.S. Department of Justice, Federal Bureau of Investigation, and the Drug

Enforcement Administration (collectively, the “Defendants”). The Request sought policies,

contracts, and other records relating to the Defendants’ use of face recognition programs and

other biometric identification and tracking technology.

     3.    To date, none of the Defendants has released any record responsive to the Request.

     4.    Production of these records is important to assist the public in understanding the

government’s use of highly invasive biometric identification and tracking technologies. These


                                                1
                Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 2 of 7



technologies have the potential to enable undetectable, persistent, and suspicionless surveillance

on an unprecedented scale. Such surveillance would permit the government to pervasively track

people’s movements and associations in ways that threaten core constitutional values.

     5.    Further, there are serious questions about the reliability of biometric identification

technologies (including and particularly with respect to accurately identifying people of color).

These technologies therefore elevate the risk that an innocent person will falsely be associated

with criminal activity.

     6.    Through the Request, the Plaintiffs seek to understand and inform the public about,

among other things, how face recognition and other biometric identification technologies are

currently being used by the government, and what, if any, safeguards are currently in place to

prevent their abuse and protect core constitutional rights.

     7.    The public’s interest in the release of the requested information is particularly high in

light of the public’s need to understand and participate in ongoing legislative activity. In the last

few months, lawmakers at the local, state, and federal level have discussed and in some cases

implemented prohibitions on the government’s use of remote biometric identification

technologies.

     8.    At the municipal level, multiple cities and towns have recently “pressed pause” on the

implementation of face and other biometric identification technologies. In May 2019, San

Francisco, California became the first city in the world to ban municipal government from using

face recognition systems. Oakland and Berkeley soon followed, as did the city of Somerville in

Massachusetts. Elsewhere in Massachusetts, the municipalities of Brookline, Springfield, and

Cambridge are considering similar prohibitions.




                                                  2
              Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 3 of 7



     9.     At the state level, California's governor in October signed the nation's first state law

placing a moratorium on government use of face recognition, prohibiting the technology from

being used in conjunction with police body cameras. In Massachusetts, the state legislature’s

Joint Committee on the Judiciary is also considering a statewide moratorium on government use

of remote biometric identification technologies until regulations are established to protect the

public's interest. The Committee heard testimony from technical experts and civil rights

advocates concerning that proposal just last week.

      10.      At the federal level, the U.S. Congress has held multiple hearings in recent

months to gather information about how government agencies across the United States are using

face recognition systems. Massachusetts Representative Ayanna Pressley has co-sponsored

federal legislation that would prohibit the use of face recognition technology in federally funded

public housing, and Michigan Representative Rashida Tlaib has introduced a bill that would

prohibit the use of federal funds for its purchase or use.

     11.    The Plaintiffs now ask the Court to issue an injunction requiring the Defendants to

process the Request immediately and to produce the requested records. The Plaintiffs also seek

an order enjoining Defendants from assessing fees for the processing of the Request.

                                              PARTIES

      12. The American Civil Liberties Union (the “ACLU”) is a non-profit corporation with

its principal place of business in New York, New York. The ACLU’s mission is to maintain and

advance civil liberties, including, without limitation, the freedoms of association, press, religion

and speech, and the rights to the franchise, to due process of law, and to equal protection of the

laws for all people throughout the United States and its jurisdictions. The ACLU also works to

extend rights to segments of the population that have traditionally been denied their rights. The



                                                  3
             Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 4 of 7



ACLU regularly publishes information and analysis concerning government activities derived

from FOIA requests and other sources.

      13. The American Civil Liberties Union of Massachusetts, Inc. (the “ACLUM”) is a

Massachusetts non-profit corporation with its principal place of business in Boston,

Massachusetts. The ACLUM’s mission is to protect, and to educate the public about, civil rights

and civil liberties. ACLUM is committed to principles of transparency and accountability in

government. Obtaining information about government activity, analyzing that information, and

widely publishing and disseminating it to the press and the public is a critical and substantial

component of the ACLUM’s work and one of its primary activities.

      14. The U.S. Department of Justice (“DOJ”) is a department of the government of the

United States of America (the “U.S.” or “United States”).

      15. The Federal Bureau of Investigation (“FBI”) is an organization within DOJ.

      16. The Drug Enforcement Administration (“DEA”) is an organization within DOJ.

                                 JURISDICTION AND VENUE

      17. This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

      18. Venue lies in the District of Massachusetts pursuant to 5 U.S.C. § 552(a)(4)(B),

including because it is the district in which ACLUM has its principal place of business.

                                              FACTS

      19. Since at least 2015, the FBI has operated a Facial Analysis, Comparison, and

Evaluation (“FACE”) Services Unit.

      20. The FACE Services Unit provides investigative lead support to FBI field offices and

operational divisions, among others.




                                                 4
             Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 5 of 7



      21. The FBI also operates the Next Generation Identification-Interstate Photo System,

which is a face recognition service that allows law enforcement agencies to search a database of

over 30 million photos.

      22. The FBI is currently in the process of purchasing and/or developing additional

biometric identification technologies that include not only face recognition, but also voice prints,

gait prints, and other forms of biometric identification.

      23. On January 18, 2019, the Plaintiffs submitted the Request to DOJ, the FBI, and the

DEA. A true and accurate copy of the Request is attached hereto as Exhibit A.

      24. Among other things, the Request sought:

           a. Policy directives, guidance documents, legal memoranda, policy memoranda, and
              training materials concerning the use of face recognition, gait recognition, or
              voice recognition technology;

           b. Agreements, memoranda of agreement, and memoranda of understanding
              pertaining to any face recognition, gait recognition, or voice recognition program,
              including such records concerning the sharing, searching of, or granting access to
              face or voice recognition systems maintained by state or local agencies;

           c. Records relating to inquiries to companies, solicitations from companies, or
              meetings with companies about the purchase, piloting, or testing of face
              recognition, gait recognition, or voice recognition technology and related software
              and services, including purchase orders, RFPs, licensing agreements,
              documentation of selection, and contracts;

           d. Records related to any audits of face, voice, and gait recognition system, and
              records reflecting the system requirements for the accuracy of such systems; and

           e. Records relating to the number of face, voice, and gait recognition searches
              conducted by the relevant agency, and records reflecting how many times the use
              of such technology has contributed to any arrests.

      25. DOJ has not responded to the Request.

      26. On February 5, 2019, the FBI sent Plaintiffs correspondence that acknowledged

receipt of the Request, determined that Plaintiffs are entitled to a waiver of search fees as a



                                                  5
             Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 6 of 7



“representative of the news media,” deferred decision on a “public interest” waiver of search and

duplication fees, denied expedited processing, and “administratively closed” three of the twenty

categories of documents sought by the Request. True and accurate copies of this correspondence

are attached hereto as Exhibit B. Plaintiffs have not received from the FBI any further

correspondence or documents concerning or responsive to the Request.

      27. On February 14, 2019, the DEA sent Plaintiffs correspondence that acknowledged

receipt of the Request, granted itself a 10-day extension to respond due to “unusual

circumstances,” determined that Plaintiffs are entitled to a waiver of search fees as a

“representative of the news media,” and denied expedited processing. On April 12, 2019, the

DEA sent Plaintiffs further correspondence advising that “your request has been assigned and is

being handled as expeditiously as possible.” True and accurate copies of this correspondence are

attached hereto as Exhibit C. Plaintiffs have not received from the DEA any further

correspondence or documents concerning or responsive to the Request.

                                       CLAIM FOR RELIEF

                                Violation of FOIA 5 U.S.C. § 552

      28. The foregoing allegations are re-alleged and incorporated herein.

      29. Defendants have failed to make reasonable efforts to search for records sought by the

Request.

      30. Defendants have failed to produce records responsive to the Request.

      31. Plaintiffs are entitled to a waiver of all search, review, processing, and duplication

fees in connection with the Request.




                                                 6
            Case 1:19-cv-12242 Document 1 Filed 10/31/19 Page 7 of 7



                                   PRAYER FOR RELIEF

          Wherefore, Plaintiffs ask this Court to GRANT the following relief:

     1.   Order that Defendants shall produce the requested records forthwith, or alternatively
          on an expedited schedule established by the Court;

     2.   Enjoin Defendants from charging Plaintiffs search, review, processing, and
          duplication fees in connection with responding to the Request;

     3.   Award Plaintiffs costs and reasonable attorney fees in the action; and

     4.   Grant such other relief as the Court may deem just and proper.

October 31, 2019                                   Respectfully Submitted,


                                                   /s/ Daniel L. McFadden
                                                   David Glod (BBO# 676859)
                                                   Nathaniel C. Donohue (BBO# 694274)
                                                   Rich May, P.C.
                                                   176 Federal Street, 6th Floor
                                                   Boston, MA 02110
                                                   (617) 556-3800
                                                   dglod@richmaylaw.com
                                                   ndonoghue@richmaylaw.com

                                                   Matthew R. Segal (BBO #654489)
                                                   Daniel L. McFadden (BBO #676612)
                                                   American Civil Liberties Union
                                                   Foundation of Massachusetts, Inc.
                                                   211 Congress Street
                                                   Boston, MA 02110
                                                   (617) 482-3170
                                                   msegal@aclum.org
                                                   dmcfadden@aclum.org

                                                   Brett Max Kaufman *
                                                   Nathan Freed Wessler * (BBO #680281)
                                                   American Civil Liberties Union Foundation
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
                                                   (212) 549-2500
                                                   bkaufman@aclu.org
                                                   nwessler@aclu.org

                                                   * Pro hac vice application forthcoming

                                               7
